DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 24, the phrase "i.e." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-25 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-25 of prior U.S. Patent No. U.S 11,391,634. This is a statutory double patenting rejection.
Instant application 17/867,210
U.S. Patent No. U.S 11,391,634
1. A scanner arrangement for a temperature measurement system for measuring a temperature of a measured surface, the scanner arrangement comprising: 1) a first temperature sensor; and 2) a reference surface including a second temperature sensor integrated therein, wherein the first temperature sensor includes a field of view simultaneously covering both at least a portion of the measured surface and at least a portion of the reference surface, wherein the first temperature sensor is configured for simultaneously taking a first measurement of both the portion of the measured surface and the portion of the reference surface, and wherein the first measurement of the reference surface taken by the first temperature sensor is compared to a second measurement taken by the second temperature sensor for use in calibrating the first temperature sensor.
1. A scanner arrangement for a temperature measurement system for measuring a temperature of a measured surface, the scanner arrangement comprising: 1) a first temperature sensor; and 2) a reference surface including a second temperature sensor integrated therein, wherein the first temperature sensor includes a field of view simultaneously covering both at least a portion of the measured surface and at least a portion of the reference surface, wherein the first temperature sensor is configured for simultaneously taking a first measurement of both the portion of the measured surface and the portion of the reference surface, and wherein the first measurement of the reference surface taken by the first temperature sensor is compared to a second measurement taken by the second temperature sensor for use in calibrating the first temperature sensor.
14. A photo-thermal targeted treatment system for targeting a chromophore embedded in a medium, the photo-thermal targeted treatment system comprising: a controller; a photo-thermal treatment unit; and 18 a temperature measurement system for measuring a temperature of a measured surface covering at least a portion of the medium, wherein the controller is configured for administering a treatment protocol using the photo-thermal treatment unit, wherein the temperature measurement system includes 1) a first temperature sensor, and 2) a reference surface with a second temperature sensor integrated therein, and wherein the first temperature sensor includes a field of view covering both at least a portion of the measured surface and at least a portion of the reference surface.
14. A photo-thermal targeted treatment system for targeting a chromophore embedded in a medium, the photo-thermal targeted treatment system comprising: a controller; a photo-thermal treatment unit; and a temperature measurement system for measuring a temperature of a measured surface covering at least a portion of the medium, wherein the controller is configured for administering a treatment protocol using the photo-thermal treatment unit, wherein the temperature measurement system includes 1) a first temperature sensor, and 2) a reference surface with a second temperature sensor integrated therein, and wherein the first temperature sensor includes a field of view covering both at least a portion of the measured surface and at least a portion of the reference surface.
25. A method for continuously calibrating a temperature measurement system for use with a dermatological treatment, the method comprising: 1) using a first temperature sensor, simultaneously taking a first measurement of a measured surface and a first reference measurement of a reference surface; 2) using a second temperature sensor embedded within a reference surface, taking a second reference measurement of the reference surface; 3) calculating a comparison value between the first and second reference measurements; and 4) calibrating the first temperature sensor in accordance with the comparison value.
25. A method for continuously calibrating a temperature measurement system for use with a dermatological treatment, the method comprising: 1) using a first temperature sensor, simultaneously taking a first measurement of a measured surface and a first reference measurement of a reference surface; 2) using a second temperature sensor embedded within a reference surface, taking a second reference measurement of the reference surface; 3) calculating a comparison value between the first and second reference measurements; and 4) calibrating the first temperature sensor in accordance with the comparison value.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844